Exhibit 10.22

 

 

 

 

November 11, 2015

 

Mr. Gregory B. Maffei

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

 

Re:Personal Use of Company Aircraft

 

Dear Greg:

 

This letter (this “Agreement”) sets forth our agreement with respect to your
personal use of aircraft (the “Aircraft”) owned or leased by Liberty Media
Corporation (“LMC”) pursuant to the Aircraft Time Sharing Agreements, dated as
of the date of this Agreement between LMC or one or more of its affiliates and
you (the “Time Sharing Agreements”).  This Agreement is in addition to
and supplements our prior letter concerning the Aircraft, dated February 5, 2013
(the “Prior Letter”).

 

1.Use of the Aircraft.  During the Term (as defined below), you may use up to 30
hours per year of flight time for personal use (the “TSA Allotment”) if you
reimburse LMC for such usage pursuant to the Time Sharing Agreements.    You may
schedule  flights with LMC’s flight department pursuant to the TSA
Allotment subject to availability of the Aircraft.  LMC will not have any
obligation to pay you for any unused TSA Allotment, and LMC will have no
obligation to continue to own or lease any Aircraft.

 

2.IRS Reporting.    Pursuant to IRS regulations based on the Standard Industry
Fare Level formula (SIFL), the fair market value of flights pursuant to the TSA
Allotment minus amounts paid by you under the Time Sharing Agreements,  will be
reflected as income on your Form W-2.    

 

3.Term.  The term of this Agreement (the “Term”) will be deemed to have
commenced on November 11, 2015, and will expire on the earliest of (i) the date
that you cease to be employed by LMC, and (ii) the date that LMC ceases to own
or lease any Aircraft.

 

4.Governing Law.  This Agreement will be governed by, and will be construed and
enforced in accordance with, the laws of the State of Colorado without regard to
the conflicts of laws principles of that jurisdiction.

 

5.Entire Agreement.  This Agreement, the Liberty Media Corporation Executive
Employment Agreement, dated effective as of December 29, 2014, the Prior Letter
and the Time Sharing Agreements constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersede any and all previous



--------------------------------------------------------------------------------

 

 

written or oral representations, promises, agreements or understandings of
whatever nature between the parties with respect to the subject matter.  This
Agreement may not be altered or amended except by an agreement in writing signed
by both parties.  This Agreement may be signed in counterparts.

 

If you are in agreement with the foregoing, please execute the enclosed copy of
this letter.

 

 

Very truly yours,

 

Liberty Media Corporation

 

 

By: /s/ Richard N. Baer

Date:November 11, 2015

Richard N. Baer

Senior Vice President

 

Agreed:

 

 

/s/ Gregory B. Maffei

Gregory B. Maffei

Date:November 11, 2015

2

--------------------------------------------------------------------------------